Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Regarding the rejection under 35 USC 101, the examiner interprets the claimed elements of training a machine learning algorithm and prediction using the machine learning algorithm to be an improvement to a technical process and practical application of an abstract idea.  Accordingly, the rejection under 35 USC 101 is withdrawn.  

Claims 1-20  are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
“training a machine-trained model based at least in part on the transaction data wherein the machine-trained model is configured to output predictions of actual costs of transactions:
determining that the payment instrument is not authorized for the estimated cost of the transaction based on determining that the amount of the stored balance is less than the estimated cost of the transaction;
instead of declining the transaction, sending an indication that the payment instrument is approved for the predicted estimated cost of the transaction to the payment network or the issuer.”




Kaznady (10366451) discloses a loan processing system that considers two predictions of loan default in order to determine a final probability.  (Kaznady, claim 8)

However, none of the references disclose the determination that the transaction is not authorized based on the first estimate AND also approved based on the machine learning prediction.

The examiner notes the cited limitations above in combination with the other limitations found within the impendent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687